Citation Nr: 0712860	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  06-00 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from July 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.


FINDING OF FACT

There is competent medical evidence of record causally 
relating the veteran's bilateral sensorineural hearing loss 
disability to his military service - specifically, to noise 
exposure.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2005); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of an August 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim for service connection and of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claim.  The Board realizes that this letter 
did not discuss the law pertaining to the assignment of a 
disability rating or an effective date in compliance with 
Dingess/Hartman.  However, since this decision does not 
assign a disability rating or an effective date, but rather, 
finds that service connection is warranted for bilateral 
hearing loss, such deficiency does not prejudice the veteran 
herein.  Further development with regard to VA's duties to 
notify and assist as to the claim for service connection 
would serve no useful purpose.  Further, as the determination 
constitutes a full grant of this particular claim, there is 
no reason to belabor this matter, as any error in notice 
timing and content is harmless.  A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) .

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and a report of a VA 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, including a 
transcript of the veteran's testimony at a hearing before the 
undersigned Veterans Law Judge (VLJ).  The Board has 
carefully reviewed such statements and perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Sensorineural hearing loss, as an organic disease of the 
nervous system, will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
or more within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

The Board finds that the medical evidence of record supports 
the veteran's contention that he has bilateral sensorineural 
hearing loss disability that is causally related to noise 
exposure he experienced in service.  His service records show 
that his military occupational specialty (MOS) was an aerial 
engineer gunner, and that the veteran also performed 
mechanical work on the airplanes.  As such, the Board finds 
that exposure to acoustic trauma in service is consistent 
with the circumstances of his service.  38 U.S.C. § 1154(a) 
(West 2002).  Moreover, results of his March 2005 VA 
audiology evaluation confirm he has sufficient hearing loss 
in both his ears to meet the threshold minimum requirements 
of 38 C.F.R. § 3.385 to be considered an actual 
"disability."  According to § 3.385, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  More 
significantly, in the March 2005 VA examination report, the 
examiner found that exposure to airplane engines and machine 
guns could have caused the veteran's hearing loss.  The Board 
notes that the March 2005 VA examiner also opined that the 
hearing loss was not related to service due to the remote 
date of the veteran's claim.  Under the applicable law, the 
date of the veteran's claim is not for consideration in 
rendering a clinical opinion as to the etiology of the 
disability at issue, and does not preclude service connection 
in this case.  38 C.F.R. § 3.303(d) (2006).  The Board finds 
that the evidence of record is in equipoise, and with 
resolution of doubt in the veteran's favor, finds that 
service connection is warranted for bilateral hearing loss 
disability.

When the evidence favorable to this claim is considered, it 
is at least as likely as not that the veteran's current 
bilateral sensorineural hearing loss is attributable to noise 
exposure coincident with his military service, particularly 
during his work as a aerial engineer gunner.  Thus, service 
connection for bilateral hearing loss disability is 
warranted.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


